Exhibit 10.5

Execution Version

JUNIOR INTERCREDITOR AGREEMENT

JUNIOR INTERCREDITOR AGREEMENT dated as of March 31, 2014, (this “Agreement”),
among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the “Borrower”),
the other Grantors party hereto, JPMORGAN CHASE BANK, N.A., as administrative
agent with respect to the Revolving Credit Facility (together with its
successors and assigns, in such capacity, the “Revolving Agent”) and as
collateral agent with respect to the Revolving Credit Facility (together with
its successors and assigns, in such capacity, the “Revolving Collateral Agent”),
JPMORGAN CHASE BANK, N.A., as administrative agent with respect to the Pari
Passu Facility (together with its successors and assigns in such capacity, the
“Pari Passu Agent”) and as collateral agent with respect to the Pari Passu
Facility (together with its successors and assigns, in such capacity, the “Pari
Passu Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent under the Second Lien Loan Agreement
(together with its successors and assigns, in such capacity, the “Second Lien
Agent”) and as collateral agent for the Second Lien Secured Parties (together
with its successors and assigns, in such capacity, the “Second Lien Collateral
Agent”).

WHEREAS, the Borrower, the Revolving Agent, the Revolving Collateral Agent and
certain financial institutions and other entities are parties to a Revolving
Credit Facility pursuant to which such financial institutions and other entities
have agreed to make revolving loans and extend other financial accommodations to
the Borrower;

WHEREAS, the Borrower, the Pari Passu Agent, the Pari Passu Collateral Agent and
certain financial institutions and other entities are parties to a Pari Passu
Facility pursuant to which such financial institutions and other entities have
agreed to make term loans to the Borrower;

WHEREAS, the Borrower, the other Grantors party thereto, as guarantors, and the
Notes Trustee are parties to the Indenture dated as of March 31, 2014 (the
“Notes Indenture”), pursuant to which the Borrower has agreed to issue senior
secured notes due 2022 (the “Notes”);

WHEREAS, the Borrower, the Second Lien Agent, the Second Lien Collateral Agent
and certain financial institutions and other entities are parties to the Second
Lien Loan Agreement dated as of March 31, 2014 (the “Second Lien Loan
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make term loans to the Borrower;

WHEREAS, the Borrower and the other Grantors have granted to the First Priority
Secured Parties security interests in the Common Collateral as security for
payment and performance of the First Priority Obligations; and



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the other Grantors have granted to the Second Priority
Secured Parties security interests in the Common Collateral as security for
payment and performance of the Second Priority Obligations.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

Section 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional Collateral Agent” has the meaning set forth in Section 9.3.

“Additional First Priority Agreement” means any agreement designated as such in
writing by the Borrower; provided that (a) the obligations incurred pursuant to
such agreement are permitted to be incurred and secured on a pari passu basis
with the then extant First Priority Obligations by the terms of each then extant
First Priority Agreement and Second Priority Agreement and (b) the Borrower
shall have delivered to each Collateral Agent (i) true and complete copies of
such agreement and security documents relating to such agreement, certified as
being true and correct by an Authorized Officer of the Borrower and (ii) a
certificate of an Authorized Officer of the Borrower describing the obligations
incurred pursuant to such agreement to be designated as additional First
Priority Obligations and the initial aggregate principal amount or face amount
thereof, together with the aggregate commitments thereunder, and certifying that
such obligations are permitted to be incurred and secured on a pari passu basis
with the then extant First Priority Obligations by the terms of each then extant
First Priority Agreement and Second Priority Agreement.

“Additional Second Priority Agreement” means any agreement designated as such in
writing by the Borrower; provided that (a) the obligations incurred pursuant to
such agreement are permitted to be incurred and secured on a pari passu basis
with the then extant Second Priority Obligations by the terms of each then
extant First Priority Agreement and Second Priority Agreement and (b) the
Borrower shall have delivered to each Collateral Agent (i) true and complete
copies of such agreement and security documents relating to such agreement,
certified as being true and correct by an Authorized Officer of the Borrower and
(ii) a certificate of an authorized officer describing the obligations incurred
pursuant to such agreement to be designated as additional Second Priority
Obligations and the initial aggregate principal amount or face amount thereof,
together with the aggregate commitments thereunder, and certifying that such
obligations are permitted to be incurred and secured on a pari passu basis with
the then extant Second Priority Obligations by the terms of each then extant
First Priority Agreement and Second Priority Agreement.

“Affiliate” means, of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly,

 

2



--------------------------------------------------------------------------------

whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent Joinder Agreement” means a supplement to this Agreement substantially in
the form of Exhibit A, appropriately completed.

“Agents” means the collective reference to the Revolving Agent, the Pari Passu
Agent, the Notes Trustee, the Second Lien Agent, the Additional Agents and the
Collateral Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel or another executive officer of such
Person.

“Bailee Collateral Agent” has the meaning assigned to such term in
Section 2.3(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Cash Management Obligations” means, with respect to any Grantor, obligations of
such Grantor owed to any lender under the First Priority Agreement or any
Affiliate thereof in relation to (1) treasury, depository or cash management
services, arrangements or agreements (including, without limitation, credit,
debt or other purchase card programs and intercompany cash management services)
or any automated clearinghouse transfers of funds (including reimbursement and
indemnification obligations with respect to letters of credit or similar
instruments), and (2) netting services, overdraft protections, controlled
disbursement, ACH transactions, return items, interstate deposit network
services, cash pooling and operational foreign exchange management, Society for
Worldwide Interbank Financial Telecommunication transfers and similar programs.

“Cash Collateral” has the meaning assigned to such term in Section 3.6(c).

“Collateral Agents” means, collectively, the Revolving Collateral Agent, the
Pari Passu Collateral Agent, the Notes Collateral Agent, the Second Lien
Collateral Agent and any Additional Collateral Agent.

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, the Second Priority
Security Document that creates a security interest in the same Common Collateral
and granted by the same Grantor.

 

3



--------------------------------------------------------------------------------

“Controlled Common Collateral” has the meaning assigned to such term in
Section 2.3(b).

“DIP Financing” has the meaning assigned to such term in Section 5.2.

“Discharge of First Priority Obligations” means, subject to any reinstatement of
First Priority Obligations in accordance with this Agreement (a) payment in full
in cash of the principal of and interest (including Post Petition Interest) and
premium, if any that is then due and payable, on all First Priority Obligations
and termination of all commitments of the First Priority Secured Parties to lend
or otherwise extend credit under the First Priority Documents, (b) payment in
full in cash of all other First Priority Obligations (including letter of credit
reimbursement obligations) that are due and payable or otherwise accrued and
owing at or prior to the time such principal, interest, and premium are paid
(other than First Priority Obligations consisting of Cash Management Obligations
and Secured Hedging Agreements so long as arrangements reasonably satisfactory
to the counterparties thereto have been made), and (c) termination or cash
collateralization (in an amount (not to exceed 105% of the aggregate undrawn
face amount of such letters of credit) and manner, and on terms, reasonably
satisfactory to the applicable issuing lender thereof) of all letters of credit
issued under the First Priority Documents.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies as a secured
creditor under, as applicable, the First Priority Documents or the Second
Priority Documents, or applicable law, including, without limitation, (a) any
rights of set-off or recoupment, (b) any right to credit bid debt, and the
exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction or under the Bankruptcy Code and
(c) the commencement of any judicial or nonjudicial foreclosure proceedings with
respect to, attempting any action to take possession of, any Common Collateral,
or exercising any right, remedy or power with respect to, or otherwise taking
any action to enforce their rights or interests in or realize upon the Common
Collateral.

“Enforcement Notice” has the meaning assigned to such term in Section 3.6.

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Document.

“First Lien Credit Agreement” means the First Lien Credit Agreement dated as of
March 31, 2014, by and among the Borrower, the lenders party thereto in their
capacities as lenders thereunder and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, as amended in accordance with the
terms of this Agreement and the Secured Documents and including any Replacement
First Priority Agreement in respect of the foregoing. For the avoidance of
doubt, to the extent any portion of any indebtedness (including, the Revolving
Facility and/or the Term Facility) under the First Lien Credit Agreement in
effect as of the date hereof is replaced, consolidated, restructured or
refinanced in whole or in part under one or more separate agreements, successor
agreements or replacement agreements, all such agreements for purposes of this
Agreement shall be deemed a “First Lien Credit Agreement”.

 

4



--------------------------------------------------------------------------------

“First Priority Agreement” means the collective reference to (a) the First Lien
Credit Agreement, (b) the Notes Indenture, (c) any Additional First Priority
Agreement and (e) any Replacement First Priority Agreement. Except as otherwise
expressly provided herein, any reference to the First Priority Agreement
hereunder shall be deemed a reference to the applicable First Priority Agreement
then extant.

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Grantor, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Collateral Agents” means the Collateral Agents in respect of
First Priority Obligations.

“First Priority Documents” means, collectively, the First Priority Agreement,
each First Priority Security Document, and each First Priority Guarantee and
each of the other agreements, documents, and instruments providing for or
evidencing any other First Priority Obligation and any other document or
instrument executed or delivered at any time in connection with any First
Priority Obligation (including any intercreditor or joinder agreement among
holders of First Priority Obligations), to the extent such are effective at the
relevant time.

“First Priority Guarantees” means any guarantee by any Grantor of any or all of
the First Priority Obligations.

“First Priority Lien” means any Lien on any asset of any Grantor created by the
First Priority Security Documents.

“First Priority Obligations” mean (a) all “Obligations” under, and as defined
in, the First Priority Security Documents and (b) with respect to each other
First Priority Agreement (i) all principal of, and interest (including without
limitation any Post-Petition Interest) and premium (if any) on, all loans made
or other indebtedness (contingent or otherwise) of any Loan Party issued or
incurred pursuant to the First Priority Agreement, (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such First Priority Agreement, (iii) all Cash
Management Obligations, (iv) all Hedging Obligations and (v) all guarantee
obligations of, or fees, expenses and other amounts payable by any Grantor from
time to time pursuant to the First Priority Documents, in each case whether or
not allowed or allowable in an Insolvency Proceeding. To the extent any payment
with respect to any First Priority Obligation (whether by or on behalf of any
Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Second
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing contained in this defined term of First Priority
Obligations, if the sum of (1) the principal amount outstanding under the First
Priority Documents plus (2) the aggregate undrawn face amount of any outstanding
letters of credit under the First Priority Documents and any unreimbursed
drawings of any letters of credit issued under the First Priority Documents
(such sum, the “First Priority Outstanding Amount”) exceeds the Maximum First
Priority Amount, then only that portion of the First Priority Outstanding Amount
equal to the Maximum First Priority Amount shall be First Priority Obligations
and interest and reimbursement obligations with respect to the First Priority
Outstanding Amount shall only constitute First Priority Obligations to the
extent related to the First Priority Outstanding Amount.

“First Priority Representative” means, at the time of determination, the
Collateral Agent for the applicable First Lien Obligations that has the right to
exercise rights and remedies pursuant to the Pari Passu Intercreditor Agreement
at such time. On the date hereof, the First Priority Representative is the
Revolving Agent.

“First Priority Secured Parties” means, collectively, the Revolving Agent, the
Pari Passu Agent, the Notes Trustee, the First Priority Collateral Agents, the
First Priority Representative and any other holders of First Priority
Obligations in such capacity.

“First Priority Security Documents” means the Security Documents (as defined in
the Notes Indenture), the Security Documents (as defined in the First Lien
Credit Agreement) and any other documents that are designated under any First
Priority Agreement as “First Priority Security Documents” for purposes of this
Agreement, in each case solely to the extent they relate to the Grantors (and
not, for the avoidance of doubt, to the extent they relate to any Pulitzer
Entities, if applicable).

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Grantor” means (a) the Borrower, (b) each other Lee Entity and (c) any other
Person (other than a Pulitzer Entity) in which the Borrower or any other Lee
Entity holds an ownership interest, in each case (a) through (c), that is, at
any time of determination, a party to any First Priority Security Document or
Second Priority Security Document.

“Grantor Joinder Agreement” has the meaning assigned to such term in
Section 9.13.

“Hedging Obligations” means, with respect to any Grantor, any obligations of
such Grantor owed to any lender under the First Priority Agreement or any
Affiliate thereof pursuant to (i) any interest rate protection agreement,
interest rate future agreement, interest rate option agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement as to
which such Grantor is party or a beneficiary, (ii) any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement as to which such Grantor is a party or a
beneficiary or (iii) any commodity futures contract, commodity option, commodity
swap agreement, commodity collar agreement, commodity cap agreement or other
similar agreement or arrangement entered into by such Grantor, in each case

 

6



--------------------------------------------------------------------------------

designed to protect against fluctuations in interest rates, currency values or
commodity prices, and including interest and Post-Petition Interest thereon.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to the Borrower or any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or any Grantor
or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any
Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of the Borrower or any Grantor.

“Lee Entity” means the Borrower and its subsidiaries other than any of the
Pulitzer Entities.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Maximum First Priority Amount” shall mean “Maximum First Priority Amount”
under, and as defined in, the Second Lien Loan Agreement (as the same is in
effect on the date hereof), less the aggregate amount of all (x) mandatory
payments of the principal of the term loans and all permanent reductions of the
revolving credit commitments under the First Lien Credit Agreement or any
Additional First Priority Agreement and (y) payments as a result of any
mandatory offers or redemptions of the Notes.

“Notes” has the meaning assigned to such term in the recitals.

“Notes Collateral Agent” has the meaning ascribed to such term in the preamble.

“Notes Indenture” has the meaning assigned to such term in the recitals.

“Notes Trustee” has the meaning assigned to such term in the recitals.

“Pari Passu Agent” has the meaning ascribed to such term in the preamble.

“Pari Passu Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Pari Passu Facility” means the Term Loan Facility (as defined in the First Lien
Credit Agreement) under the First Lien Credit Agreement dated as of March 31,
2014, including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
that

 

7



--------------------------------------------------------------------------------

replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder (whether or not with the original
administrative agent, holders, lenders, investors, underwriters, agents or other
parties), including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof.

“Pari Passu Intercreditor Agreement” has the meaning set forth in Section 9.1
hereof.

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties and payable by a Grantor under a First Priority
Document in respect of such indebtedness on or after the commencement of an
Insolvency Proceeding, whether or not the claim for fees and expenses is allowed
or allowable under Section 502 or 506(b) of the Bankruptcy Code or any other
provision of the Bankruptcy Code or any similar federal, state or foreign law
for the relief of debtors as a claim in such Insolvency Proceeding.

“Pulitzer Entities” means Pulitzer Inc. and each of its direct or indirect
subsidiaries.

“Purchase” has the meaning set forth in Section 3.6.

“Purchase Notice” has the meaning set forth in Section 3.6.

“Purchase Price” has the meaning set forth in Section 3.6.

“Purchasing Parties” has the meaning set forth in Section 3.6.

“Recovery” has the meaning assigned to such term in Section 5.5.

“Replacement Agreement” means as to any First Priority Agreement or Second
Priority Agreement then extent, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other similar agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace or refinance in whole or
in part the indebtedness and other obligations outstanding under such First
Priority Agreement or Second Priority Agreement, as applicable,

“Replacement First Priority Agreement” means, at any time, a Replacement
Agreement with respect to any First Priority Agreement then extant unless such
agreement or instrument expressly provides that it is not intended to be and is
not a First Priority Agreement hereunder;

 

8



--------------------------------------------------------------------------------

provided that the collateral agent for any such Replacement Agreement becomes a
party hereto by executing and delivering a Joinder Agreement.

“Replacement Second Priority Agreement” means, at any time, a Replacement
Agreement with respect to any Second Priority Agreement then extant unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Priority Agreement hereunder; provided that the collateral agent
for any such Replacement Agreement becomes a party hereto by executing and
delivering a Joinder Agreement.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

“Revolving Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Revolving Credit Facility” means the Revolving Facility under, and as defined
in, the First Lien Credit Agreement.

“Second Lien Agent” has the meaning ascribed to such term in the preamble.

“Second Lien Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Second Lien Loan Agreement” has the meaning assigned to such term in the
recitals.

“Second Lien Credit Documents” means the Second Lien Loan Agreement and the
other “Credit Documents” as defined in the Second Lien Loan Agreement.

“Second Priority Agreement” means the collective reference to (a) the Second
Lien Loan Agreement (b) any Additional Second Priority Agreement and (c) any
Replacement Second Priority Agreement. Except as otherwise expressly provided
herein, any reference to the Second Priority Agreement hereunder shall be deemed
a reference to any Second Priority Agreement then extant.

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Grantor, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligations.

“Second Priority Documents” means, collectively, the Second Priority Agreement,
each Second Priority Security Document and each Second Priority Guarantee and
each of the other agreements, documents, and instruments providing for or
evidencing any other Second Priority Obligations (including any intercreditor or
joinder agreement among holders of Second Priority Obligations), to the extent
such are effective at the relevant time.

“Second Priority Guarantee” means any guarantee by any Grantor of any or all of
the Second Priority Obligations.

“Second Priority Lien” means any Lien on any asset of any Grantor created by the
Second Priority Security Documents.

 

9



--------------------------------------------------------------------------------

“Second Priority Obligations” means (a) all “Obligations” under, and as defined
in, the Second Priority Security Documents and (b) with respect to each other
Second Priority Agreement (i) all principal of, and interest and premium (if
any) on, all loans made or other indebtedness (contingent or otherwise) of any
Grantor issued or incurred pursuant to the Second Priority Agreement, and
(ii) all guarantee obligations of, or fees, expenses and other amounts payable
by any Grantor from time to time pursuant to the Second Priority Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding.

“Second Priority Representative” means the Collateral Agent in respect of the
Second Priority Obligations. On the date hereof, the Second Priority
Representative is the Second Lien Collateral Agent.

“Second Priority Secured Parties” means, collectively, the Second Lien Agent,
the Second Lien Collateral Agent, the Second Priority Representative and any
other holders of Second Priority Obligations in such capacity.

“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Lien Loan Agreement and any documents that are designated under
any Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement, in each case solely to the extent they relate to the
Grantors (and not, for the avoidance of doubt, to the extent they relate to any
Pulitzer Entities).

“Secured Documents” means First Priority Documents and Second Priority
Documents.

“Secured Hedging Agreement” has the meaning assigned to the term in the First
Priority Security Documents.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Standstill Period” has the meaning set forth in Section 3.1.

“Surviving Obligations” has the meaning set forth in Section 3.6.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

1.3 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, amended and restated,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement, if applicable.

1.4 Terms Generally. The definitions in this Section shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

10



--------------------------------------------------------------------------------

All references herein to Sections shall be deemed references to Sections of this
Agreement unless the context shall otherwise require.

Section 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Liens on assets or on the Common Collateral now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, judgment rendered in any judicial proceeding,
subrogation or otherwise, are expressly junior in priority, operation and effect
to any and all Liens now existing or hereafter created or arising in favor of
the First Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other Liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any other
applicable law or any First Priority Document or Second Priority Document or any
other circumstance whatsoever and (iii) the fact that any such Liens in favor of
any First Priority Secured Party securing any of the First Priority Obligations
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) The First Priority Secured Parties acknowledge and agree that the Second
Priority Secured Parties have been granted Liens upon all of the Common
Collateral, and the First Priority Secured Parties hereby consent thereto. The
subordination of all Liens of any Second Priority Secured Party on assets or
Common Collateral of the Grantors by the Second Priority Secured Parties in
favor of the First Priority Liens on such assets or Common Collateral shall not
be deemed to subordinate any Liens of the Second Priority Secured Parties to any
Liens other than (x) the First Priority Liens on such assets or Common
Collateral securing the First Priority Obligations and (y) Liens that are
permitted under the First Priority Documents and the Second Priority Documents
to be senior to the First Priority Liens and the Second Priority Liens.

2.2 Nature of First Priority Obligations. The Second Priority Secured Parties
acknowledge that a portion of the First Priority Obligations represents debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that, without limitation of any provision of the Second Priority
Agreement to the contrary, the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the First Priority
Obligations, or any portion thereof, or by any amendment, modification,
supplement,

 

11



--------------------------------------------------------------------------------

extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the First Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) The Second Priority Secured Parties agree that, solely with respect to
Common Collateral, all Second Priority Security Documents that are publicly
filed (excluding any UCC financing statements) shall contain the following
notation: “The lien and security interest created by this agreement on the
property of the Lee Entities described herein is junior and subordinate, in
accordance with the provisions of the Junior Intercreditor Agreement dated as of
March 31, 2014, among the collateral agents named therein, Lee Enterprises,
Incorporated, and the other Grantors referred to therein, among others, as
amended from time to time, to the First Priority Lien referred to therein in
such property.”.

(b) The First Priority Collateral Agents hereby agree that, to the extent that
they hold a Lien on any Common Collateral that can be perfected by the
possession or control of such Common Collateral or of any deposit, securities or
other account in which such Common Collateral is held, and if such Common
Collateral or any such account is in fact in the possession or under the control
of such First Priority Collateral Agent (such Common Collateral being referred
to herein as the “Controlled Common Collateral”), such First Priority Collateral
Agent shall, solely for the purpose of perfecting the Liens of any other
Collateral Agent granted on such Common Collateral under any Secured Documents
and subject to the terms and conditions of this Section, also hold such
Controlled Common Collateral as gratuitous bailee and sub-agent for each such
other Collateral Agent (any such Collateral Agent holding any Controlled Shared
Collateral as gratuitous bailee and sub-agent being referred to herein as the
“Bailee Collateral Agent”). In furtherance of the foregoing, each other
Collateral Agent appoints each Bailee Collateral Agent (and each Bailee
Collateral Agent accepts such appointment) as such Collateral Agent’s gratuitous
bailee and sub-agent hereunder with respect to any Controlled Common Collateral
that such Bailee Collateral Agent possesses or controls at any time solely for
the purpose of perfecting a Lien on such Controlled Common Collateral. It is
further understood and agreed that as of the date hereof, the First Priority
Representative shall be the Bailee Collateral Agent and be granted possession of
all possessory Controlled Shared Collateral.

2.4 No New Liens. So long as the Discharge of First Priority Obligations has not
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Grantor, the parties hereto agree that (a) there shall be no Lien,
and no Grantor shall have any right to create any Lien, on any assets of any
Grantor securing any Second Priority Obligations if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) there shall be no Lien, and no Grantor shall have any right
to create any Lien, on any assets of any Grantor securing any First Priority
Obligations if these same assets are not subject to, and do not become subject
to, a Lien securing the Second Priority Obligations. To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the First Priority Secured Parties and
the Second Priority agree that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.4 shall be subject to Section 4.1.

 

12



--------------------------------------------------------------------------------

2.5 Prohibition on Contesting Liens. Each of the Second Priority Secured Parties
and each of the First Priority Secured Parties, agrees that it will not (and
hereby waives any right to) object to or contest or support any other Person in
objecting to or contesting, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien held by or on behalf of any of the First Priority
Secured Parties in the First Priority Collateral or by or on behalf of any of
the Second Priority Secured Parties in the Second Priority Collateral, as the
case may be, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any First
Priority Secured Party or any Second Priority Secured Party to enforce this
Agreement, including the provisions of this Agreement relating to the priority
and exclusive enforcement of the Liens securing the First Priority Obligations
as provided in Sections 2.1 and 3.1. Notwithstanding any failure by any First
Priority Secured Party or Second Priority Secured Party to perfect its Liens on
the Common Collateral or any avoidance, invalidation or subordination by any
third party or court of competent jurisdiction of the Liens on the Common
Collateral granted to the First Priority Secured Parties or the Second Priority
Secured Parties, the priority and rights as between the First Priority Secured
Parties and the Second Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.

Section 3. Enforcement Rights.

3.1 Exclusive Enforcement.

(a) At any time prior to the Discharge of First Priority Obligations, whether or
not an Insolvency Proceeding has been commenced by or against the Borrower or
any Grantor, the First Priority Representative on behalf of the First Priority
Secured Parties shall have the exclusive right to exercise any right or remedy
with respect to the Common Collateral and will also have the exclusive right to
determine the time and method and place for exercising such right or remedy or
conducting any proceeding with respect thereto. So long as the Discharge of
First Priority Obligations has not occurred, whether or not an Insolvency
Proceeding has been commenced by or against the Borrower or any Grantor, no
Second Priority Secured Party will be permitted to commence or maintain an
enforcement action with respect to any Common Collateral; provided that the
Second Priority Representative may commence an enforcement action after the
passage of 150 days after the earlier of (x) the date on which the Second
Priority Obligations shall have become due and payable by acceleration upon the
occurrence and during the continuance of an Event of Default under and in
accordance with the applicable Second Priority Documents and (y) the date on
which the First Priority Representative received notice from the Second Lien
Agent, the Second Lien Collateral Agent or such other agent or collateral agent
or trustee of Second Priority Obligations of any such Person’s intention to
exercise any rights or remedies with respect to any Second Priority Collateral
after the occurrence and during the continuance of an Event of Default under the
Second Priority Documents (the “Standstill Period”); provided, however, that if
the First Priority Representative or any First Priority Collateral Agent on
behalf of any First Priority Obligations shall have commenced and be diligently
pursuing in good faith an Enforcement Action with respect to the Common
Collateral, the Second Priority Representative, the Second Lien Agent, the
Second Lien Collateral Agent or any agent or collateral agent or trustee of any
Second Priority Obligations shall not commence or continue an Enforcement
Action. The First Priority Secured Parties are under no obligation to

 

13



--------------------------------------------------------------------------------

consult with any Second Priority Secured Party at any time prior to or when
exercising their rights and remedies with respect to the Common Collateral.

(b) Until the Discharge of the First Priority Obligations has occurred, whether
or not an Insolvency Proceeding has been commenced by or against the Borrower or
any Grantor, subject to Section 3.1(a), the First Lien Representative shall have
the exclusive right to enforce rights, exercise remedies and make determinations
regarding the release with respect to the Common Collateral without the consent
of the Second Priority Secured Parties; provided that the Lien securing the
Second Priority Obligations shall remain on the proceeds of such Common
Collateral released subject to the relative priorities set forth in this
Agreement. In exercising rights and remedies with respect to the Common
Collateral, the First Priority Representative may enforce the provisions of the
First Priority Documents and exercise remedies thereunder, all in such order in
such manner as it may determine in the exercise of its sole discretion.

Notwithstanding the foregoing contained in this Section 3.1, the Second Priority
Secured Parties may:

(1) take any action (not adverse to the priority status of the First Priority
Liens on the Common Collateral, or the rights of any First Priority Secured
Parties to exercise remedies in respect thereof or the agreements set forth in
Section 2) in order to create, perfect, preserve or protect the Second Priority
Liens on the Common Collateral;

(2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Common Collateral,
if any, in each case in a manner that is not inconsistent with, or in
contravention of, the express terms of this Agreement;

(3) file any pleadings, objections, motions or agreements or take any positions
that assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement;

(4) vote on any plan of reorganization, file any proof of claim or statement of
interest, make other filings and make any arguments and motions that are, in
each case, not inconsistent with, or in contravention of, the express terms of
this Agreement;

(5) exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted by this
Section 3.1;

(6) present a cash or credit bid (in the case of any such credit bid, so long as
such bid provides for the Discharge of First Priority Obligations) at any
section 363 hearing or with respect to any other Common Collateral disposition;
and

(7) bid for or purchase Common Collateral at any private or judicial foreclosure
upon such Common Collateral initiated by any of the First Priority Secured
Parties.

 

14



--------------------------------------------------------------------------------

3.2 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations) to the same extent as all other Second
Priority Liens securing the Second Priority Obligations are subject to the terms
of this Agreement.

3.3 No Additional Rights For the Grantors Hereunder. Except as provided in
Section 3.4, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Grantor shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
or to assert such violation as a counterclaim or basis for set off or recoupment
against any First Priority Secured Party or Second Priority Secured Party.

3.4 Actions Upon Breach.

(a) If any Second Priority Secured Party, contrary to this Agreement, commences
or participates in any Enforcement Action or other action or proceeding against
the Common Collateral in contravention of this Agreement, the related Grantor,
with the prior written consent of the First Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to take or threaten to take any Enforcement Action with
respect to the Common Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement, or fail to take any action required by this
Agreement, this Agreement shall create an irrebuttable presumption and admission
by such Second Priority Secured Party that any First Priority Secured Party (in
its own name or in the name of the relevant Grantor) or the relevant Grantor may
obtain relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from such
actions of any Second Priority Secured Party may at that time be difficult to
ascertain and may be irreparable and the harm to the First Priority Secured
Parties may not be adequately compensated in damages and (ii) each Second
Priority Secured Party waives any defense that the Borrower, the other Grantors
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

3.6 Option to Purchase.

(a) The First Priority Representative agrees that it will give the Second
Priority Representative written notice (the “Enforcement Notice”) within five
business days after commencing any Enforcement Action with respect to Common
Collateral or the institution of any Insolvency Proceeding (which notice shall
be effective for all Enforcement Actions taken after the date of such notice so
long as the First Priority Representative is diligently pursuing in good faith
the exercise of its default or enforcement rights or remedies against, or
diligently

 

15



--------------------------------------------------------------------------------

attempting in good faith to vacate any stay of enforcement rights of its Liens
on the Common Collateral, including, without limitation, all Enforcement Actions
identified in such Enforcement Notice). Following the commencement of an
Enforcement Action or the institution of any Insolvency Proceeding, any Second
Priority Secured Party shall have the option, by irrevocable written notice (the
“Purchase Notice”) delivered by the Second Priority Representative to the First
Priority Representative no later than five business days after receipt by the
Second Priority Representative of the Enforcement Notice, to purchase all of the
outstanding First Priority Obligations from the First Priority Secured Parties.
If the Second Priority Representative delivers the Purchase Notice, the First
Priority Representative shall terminate any existing Enforcement Actions, and
shall not take any further Enforcement Actions, provided that the Purchase (as
defined below) shall have been consummated on the date specified in the Purchase
Notice in accordance with this Section 3.6.

(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a business day not less than five business days, nor more
than ten business days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.6(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the
outstanding First Priority Obligations; provided that the First Priority
Obligations purchased shall not include any rights of the First Priority Secured
Parties with respect to indemnification and other obligations of the Borrower or
any Grantor that own Common Collateral under the First Priority Documents that
are expressly stated to survive the termination of the First Priority Documents
(the “Surviving Obligations”).

(c) Without limiting the obligations of the Borrower and the Grantors that own
Common Collateral under the First Priority Documents to the First Priority
Secured Parties with respect to the Surviving Obligations (which shall not be
transferred in connection with the Purchase), on the date of the Purchase, the
Purchasing Parties shall (i) pay to the First Priority Secured Parties as the
purchase price (the “Purchase Price”) therefor the full amount of all First
Priority Obligations then outstanding and unpaid (including principal, interest
(including, to the extent applicable, interest at the default rate),
Post-Petition Interest, fees, breakage costs, attorneys’ fees and expenses, and,
in the case of any Hedging Obligations, the amount that would be payable by the
relevant Borrower or Grantor that owns the Common Collateral thereunder if it
were to terminate such Hedging Obligations on the date of the Purchase or, if
not terminated, an amount determined by the relevant First Priority Secured
Party to be necessary to collateralize its credit risk arising out of such
Hedging Obligations), (ii) furnish cash collateral (the “Cash Collateral”) to
the First Priority Secured Parties in such amounts as the relevant First
Priority Secured Parties determine is reasonably necessary to secure (x) any
outstanding letters of credit (not to exceed 105% of the aggregate undrawn face
amount of such letters of credit) and (y) any Cash Management Obligations,
(iii) agree to reimburse the First Priority Secured Parties for any loss, cost,
damage or expense (including attorneys’ fees and expenses) in connection with
any fees, costs or expenses related to any checks or other payments
provisionally credited to the First Priority Obligations and/or as to which the
First Priority Secured Parties have not yet received final payment and
(iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Borrower or Grantors that own Common Collateral under the
First Priority Documents as to

 

16



--------------------------------------------------------------------------------

matters or circumstances known to the First Priority Secured Parties at the time
of the Purchase which could reasonably be expected to result in any loss, cost,
damage or expense to any of the First Priority Secured Parties, provided that in
no event shall any Purchasing Party have any liability for such amounts in
excess of proceeds of Common Collateral received by the Purchasing Parties.

(d) The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the First Priority Representative
as it shall designate to the Purchasing Parties. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance with the provisions of the Pari Passu
Intercreditor Agreement. Interest shall be calculated to but excluding the day
on which the Purchase occurs if the amounts so paid by the Purchasing Parties to
the account designated by the First Priority Representative are received in such
account prior to 12:00 Noon, New York City time, and interest shall be
calculated to, and including such day if the amounts so paid by the Purchasing
Parties to the account designated by the First Priority Representative are
received in such account later than 12:00 Noon, New York City time.

(e) The Purchase shall be made without representation or warranty of any kind by
the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.

3.7. Second Priority Interest, Principal, Etc. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Secured Party of payments (including
in cash) of interest, principal and other amounts owed in respect of the Second
Priority Obligations unless such receipt is (x) the direct or indirect result of
the exercise by any Second Priority Secured Party of rights or remedies with
respect to, or enforcement of, any Second Priority Lien on Common Collateral,
which exercise or enforcement is inconsistent with, or in contravention of, the
express terms of this Agreement or (y) from the proceeds of an Enforcement
Action required to be applied in accordance with Section 4.1 below; provided
that, for the avoidance of doubt, nothing in this paragraph impairs or otherwise
adversely affects any rights or remedies the First Priority Secured Parties may
have with respect to the Common Collateral, including without limitation,
Section 6.

Section 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including any interest earned thereon) resulting from the sale,
collection or other disposition of Common Collateral pursuant to any Enforcement
Action or that occurs after any Event of Default, whether or not pursuant to an
Insolvency Proceeding, or during the pendency of any Insolvency Proceeding shall
be distributed as follows: first to the First Priority Representative for
application to the First Priority Obligations in accordance with the terms of

 

17



--------------------------------------------------------------------------------

the Pari Passu Intercreditor Agreement and the First Priority Documents until
the Discharge of the First Priority Obligations has occurred and thereafter, to
the Second Priority Representative for application in accordance with the terms
of the Second Priority Documents and thereafter, after payment in full of all
the First Priority Obligations and Second Priority Obligations, to the Borrower
and the other Grantors or their successors and assigns, as their interest may
appear, or as a court of competent jurisdiction may direct. Until the Discharge
of the First Priority Obligations has occurred, any Common Collateral, including
any Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).

4.2 Releases of Second Priority Lien.

(a) Upon (i) any sale or other disposition of any Common Collateral permitted
pursuant to the terms of the First Priority Documents that results in the
release of the First Priority Lien on such Common Collateral (including any sale
or other disposition pursuant to any Enforcement Action) or (ii) any other
release of Common Collateral from the Lien under the First Priority Security
Documents that is permitted pursuant to the terms of the First Priority
Documents, the Second Priority Lien on such Common Collateral (excluding any
portion of the proceeds of such Common Collateral remaining after the Discharge
of the First Priority Obligations occurs) shall be automatically and
unconditionally released with no further consent or action of any Person. The
Second Priority Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the First
Priority Representative shall reasonably request in writing to evidence any
release of the Second Priority Lien described in this paragraph (a) of this
Section 4.2. The Second Priority Representative hereby appoints the First
Priority Representative and any officer or duly authorized person of the First
Priority Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Priority Representative and in the name of the Second Priority
Representative or in the First Priority Representative’s own name, from time to
time, in the First Priority Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

4.3 Inspection Rights and Insurance.

(a) Any First Priority Secured Party and its representatives and invitees may at
any time, to the extent permitted under the First Priority Documents, inspect,
repossess, remove and otherwise deal with the Common Collateral, and the First
Priority Representative may advertise and conduct public auctions or private
sales of the Common Collateral, in each case without

 

18



--------------------------------------------------------------------------------

notice to, the involvement of or interference by any Second Priority Secured
Party or liability to any Second Priority Secured Party.

(b) Until the Discharge of First Priority Obligations has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by the Borrower or any Grantor (except that the Second
Priority Representative shall have the right to be named as additional insured
and loss payee so long as its second lien status is identified in a manner
satisfactory to the First Priority Representative), (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder, (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral and (iv) to apply the
proceeds of any insurance or condemnation award to the First Priority
Obligations in accordance with the First Priority Documents.

Section 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the Discharge of First Priority Obligations has
occurred, the Second Priority Secured Parties agree that no Second Priority
Secured Party shall, in or in connection with any Insolvency Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
the Bankruptcy Code or otherwise; provided that the Second Priority
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Representative imposed hereby.

5.2 Financing Matters. Until the Discharge of First Priority Obligations has
occurred, if the Borrower or any Grantor becomes subject to any Insolvency
Proceeding, and if the First Priority Representative desires to permit the use
of cash collateral or to permit the Borrower or any Grantor obtaining financing
under Section 363 or Section 364 of the Bankruptcy Code or any other similar
provision in any Bankruptcy Law (“DIP Financing”), then the Second Priority
Secured Parties (a) will be deemed to have consented to and will not object to
such use of cash collateral or DIP Financing, (b) will not request or accept
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 5.4, (c) to the
extent the Liens securing the First Priority Obligations are subordinated or
pari passu with such DIP Financing or any “carve out”, will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens in the
Common Collateral to such DIP Financing (and all obligations related thereto) on
the same basis as they are subordinated to the First Priority Obligations and
(d) will raise no objection to, and will not otherwise contest any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of the First Priority Obligations made by the First
Priority Representative or any First Priority Secured Party; provided that
(A) such DIP Financing shall not, together with the First Priority Outstanding
Amount, exceed the sum of the Maximum First Priority Amount, plus $40,000,000,
(B) the

 

19



--------------------------------------------------------------------------------

Second Priority Secured Parties shall retain the right to object to any
ancillary agreements or arrangement regarding the use of cash collateral or the
DIP Financing that are materially adverse to the Second Priority Secured
Parties, (C) if obtained by the First Priority Secured Parties, the Second
Priority Secured Parties shall have the right to seek adequate protection in the
form of cash payments for fees and expenses only, (D) the Second Priority
Secured Parties shall have the right to object to any DIP Financing that compels
the Borrower or any Grantor to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the DIP Financing agreement and (E) the proposed cash collateral order
or DIP Financing agreement does not expressly require the sale of all or
substantially all of the Common Collateral prior to a default under such cash
collateral order or such DIP Financing agreement.

5.3 Relief From the Automatic Stay. Until the Discharge of First Priority
Obligations has occurred, the Second Priority Secured Parties will not seek
relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the First Priority
Representative.

5.4 Adequate Protection. Until the Discharge of First Priority Obligations has
occurred, the Second Priority Secured Parties agree that none of them shall
contest (or support any other Person contesting) (a) any request by the First
Priority Representative or the other First Priority Secured Parties for adequate
protection, (b) any objection by the First Priority Representative or any other
First Priority Secured Parties to any motion, relief, action or proceeding based
on a claim of a lack of adequate protection or (c) assert or support or enforce
any claim for costs or expenses of preserving or disposing of any Collateral
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law. Notwithstanding the foregoing, in any Insolvency
Proceeding, (i) if the First Priority Secured Parties are granted adequate
protection in the form of additional collateral or superpriority claims in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar Bankruptcy Law, then the Second
Priority Representative (A) may seek or request adequate protection in the form
of a replacement Lien on such additional collateral and superpriority claim,
which Lien and superpriority claim is subordinated to the Liens securing and
claims with respect to the First Priority Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens
securing the Second Priority Obligations are so subordinated to the Liens
securing the First Priority Obligations under this Agreement and (B) agrees that
it will not seek or request, and will not accept, adequate protection in any
other form, except if obtained by the First Priority Secured Parties, the Second
Priority Secured Parties shall have the right to seek adequate protection in the
form of cash payments for fees and expenses only, and (ii) in the event the
Second Priority Representative seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then the
Second Priority Representative and the Second Priority Secured Parties agree
that the First Priority Secured Parties shall also be granted a senior Lien on
such additional collateral as security for the applicable First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing Second Priority Obligations shall be subordinated to the
Liens on such collateral securing First Priority Obligations and any such DIP
Financing (and all obligations relating thereto) and any other Liens granted to
the holders of the First Priority

 

20



--------------------------------------------------------------------------------

Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Obligations are so subordinated to such Liens
securing the First Priority Obligations under this Agreement.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the bankruptcy trustee or the estate of any Borrower or Grantor, because such
amount was avoided or ordered to be paid or disgorged for any reason, including
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the Discharge of First Priority Obligations, if it shall
otherwise have occurred, shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Second Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation made on behalf of the First Priority
Obligations in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
until the Discharge of First Priority Obligations has occurred, the Second
Priority Secured Parts will not object to, and will not otherwise contest any
order relating to a sale of assets of the Borrower or any Grantor for which the
First Priority Representative has consented that provides, to the extent such
sale is to be free and clear of Liens, that the Liens securing the First
Priority Obligations and the Second Priority Obligations will attach to the
proceeds of the sale on the same basis of priority as the existing Liens in
accordance with this Agreement.

5.7 Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any plan of
reorganization proposed in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the First Priority Secured Parties and Second
Priority Secured Parties in respect of the Common Collateral constitute only one
class of secured claims (rather than separate classes of senior and junior
secured claims), then the Second Priority Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Secured Parties), the First Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest, fees and expenses and any other
claims, all amounts owing in

 

21



--------------------------------------------------------------------------------

respect of Post-Petition Interest before any distribution is made in respect of
the Second Priority Obligations held by the Second Priority Secured Parties,
with the Second Priority Secured Parties hereby acknowledging and agreeing to
turn over to the First Priority Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Secured Parties), and that, until turned over to the
First Priority Secured Parties, such amounts will be held in trust for the First
Priority Secured Parties.

5.8 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly prohibited hereunder, including the seeking by any Second Priority
Secured Party of adequate protection (except as provided in Section 5.4) or the
asserting by any Second Priority Secured Party of any of its rights and remedies
under the Second Priority Documents or otherwise.

5.9 Plans of Reorganization. Nothing in this Agreement shall impair the rights
of any Second Priority Secured Party to propose, support, or vote in favor of or
against any plan of reorganization or similar plan or scheme in any Insolvency
Proceeding, so long as such plan or scheme is not inconsistent with, or in
contravention of, the express terms of this Agreement, provided that in the case
of proposing such plan of reorganization or similar plan or scheme it shall,
unless otherwise approved by the First Priority Representative, provide for
payment in full of the First Priority Obligations and the occurrence of the
events described in clause (a), (b) and (c) of the definition of Discharge of
First Priority Obligations.

5.10 Post-Petition Claims. None of the Second Priority Secured Parties shall
oppose or seek to challenge any claim by any First Priority Secured Party for
allowance in any Insolvency Proceeding of First Priority Obligations consisting
of Post-Petition Interest or indemnities, without regard to the existence of the
Liens of the Second Priority Secured Parties on the Common Collateral.

5.11 Waivers. Until the Discharge of the First Priority Obligations, each Second
Priority Secured Party, agrees that (a) it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code senior to or on a parity with the
Liens securing the First Priority Obligations for costs or expenses of
preserving or disposing of any Common Collateral and (b) waives any claim it may
now or hereafter have arising out of the election by any First Priority Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code.

Section 6. Second Priority Documents and First Priority Documents.

(a) Each Borrower and Grantor and the Second Priority Secured Parties agree that
it shall not at any time execute or deliver any amendment or other modification
to any of the Second Priority Documents inconsistent with or in violation of
this Agreement.

(b) Each Borrower and Grantor and the First Priority Secured Parties agree that
it shall not at any time execute or deliver any amendment or other modification
to any of the First Priority Documents inconsistent with or in violation of this
Agreement.

 

22



--------------------------------------------------------------------------------

(c) In the event the First Priority Collateral Agents enter into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document (solely to the
extent applicable to any Grantor and Common Collateral) without the consent of
or action by any Second Priority Secured Party (with all such amendments,
waivers and modifications subject to the terms hereof); provided that (i) no
such amendments, modifications or waivers shall provide for the security of any
additional extensions of credit or add additional secured creditors in violation
of the express provisions of the Second Priority Agreements, (ii) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Second Priority Security Document, except to the extent that a
release of such Lien is permitted by Section 4.2, (iii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Second
Priority Secured Parties and does not affect the First Priority Secured Parties
in a like or similar manner shall not apply to the Second Priority Security
Documents without the written consent of the Second Priority Collateral Agent
and (iv) notice of such amendment, waiver or consent shall be given to the
Second Priority Representative no later than 15 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority Secured
Parties expressly waive all notice of the acceptance of and reliance on this
Agreement by the First Priority Secured Parties. The Second Priority Documents
are deemed to have been executed and delivered and all issuances of debt and
other extensions of credit thereunder are deemed to have been made or incurred,
in reliance upon this Agreement. The First Priority Secured Parties waive all
notices of the acceptance of and reliance by the Second Priority Secured
Parties.

7.2 No Warranties or Liability. The Second Priority Secured Parties and the
First Priority Secured Parties acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Secured Parties and the First Priority Secured Parties will
be entitled to manage and supervise their respective extensions of credit to the
Borrower or any Grantor in accordance with law and their usual practices,
modified from time to time as they deem appropriate. No Agent shall, by reason
of this Agreement, or any other Security Document or any other document, have a
fiduciary relationship or other implied duties in respect of any other Agent or
any other Secured Party.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by the Borrower or
any Grantor with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.

 

23



--------------------------------------------------------------------------------

Section 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the
Grantors) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

(c) prior to the Discharge of the First Priority Obligations, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any Grantor in respect of the First
Priority Obligations, or of any Second Priority Secured Party, or the Borrower
or any Grantor, to the extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Borrower
and the Grantors) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Second Priority
Obligations, or of any First Priority Secured Party, or the Borrower or any
Grantor, to the extent applicable, in respect of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern; provided that,
in the event of any conflict between the provisions of this Agreement and the
intercreditor agreement dated as of the date hereof (the “Pari Passu
Intercreditor Agreement”), among the First Priority Collateral Agents, the
Borrower and the other Grantors party thereto, among others, the terms and
conditions of the Pari Passu Intercreditor Agreement shall control as to the
relative rights of the First Priority Secured Parties in respect of the First
Priority Collateral.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the Discharge
of First Priority Obligations shall have occurred, subject to Section 5.5. This
is a continuing agreement and the First Priority Secured Parties and the Second
Priority Secured Parties may continue, at any time and without notice to the
other parties hereto, to extend credit and other financial accommodations to, or
for the benefit of, the Borrower or any other Grantor.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, provided that no such amendment or modification shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without the Borrower’s or such Grantor’s prior written consent; provided further
that (i) without the consent of any party hereto, (A) this Agreement may be
supplemented by an Agent Joinder Agreement, and an additional Agent (an
“Additional Agent”) on behalf of the Secured Parties under any Additional First
Priority Agreement or Additional Second Priority Agreement, as applicable, may
become a party hereto, in accordance with Section 9.3(b) and (B) this Agreement
may be supplemented by a Grantor Joinder Agreement, and a subsidiary may become
a party hereto, in accordance with Section 9.13, and (ii) in connection with the
entering into of any Replacement First Priority Agreement or Replacement Second
Priority Agreement, as applicable, each collateral agent party hereto shall
enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the request of any Collateral Agent with respect to such
Replacement First Priority Agreement or Replacement Second Priority Agreement,
as applicable, or the Borrower, into such amendments or modifications of this
Agreement as are reasonably necessary to reflect such Replacement First Priority
Agreement or Replacement Second Priority Agreement, as applicable, and are
reasonably satisfactory to each such Collateral Agent.

(b) The Borrower may from time to time, subject to any limitations contained in
any Secured Documents in effect at such time, designate documents governing
additional, replacement or refinancing indebtedness and related obligations that
are, or are to be, secured by Liens on any assets of the Borrower or any of the
Grantors that would, if such Liens were granted, constitute Common Collateral as
an Additional First Priority Agreement or Additional Second Priority Agreement,
as applicable, by delivering to each party hereto at such time a certificate of
an Authorized Officer of the Borrower:

 

25



--------------------------------------------------------------------------------

1. describing the agreement governing the indebtedness and other obligations
being designated as an Additional First Priority Agreement or Additional Second
Priority Agreement, as applicable, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

2. setting forth the Additional First Priority Agreement or Additional Second
Priority Agreement, as applicable, as each Grantor has executed and delivered to
the Person that serves as the collateral agent, collateral trustee or a similar
representative for the holders of obligations under such Additional First
Priority Agreement or Additional Second Priority Agreement, as applicable, on
the closing date of under such Additional First Priority Agreement or Additional
Second Priority Agreement, as applicable, certified as being true and complete
by an Authorized Officer of the Borrower;

3. identifying the Person that serves as administrative agent, trustee or
similar representative and as collateral agent or similar representative on
behalf of the Secured Parties under such Additional First Priority Agreement or
Additional Second Priority Agreement, as applicable;

4. certifying that the incurrence of obligations and the creation of the Liens
securing obligations under such Additional First Priority Agreement or
Additional Second Priority Agreement, as applicable, do not violate or result in
a default under any provision of any Secured Document in effect at such time,
including this Agreement;

5. identifying obligations under such Additional First Priority Agreement or
Additional Second Priority Agreement, as applicable, as First Priority
Obligations or Second Priority Obligations, as applicable, and, certifying that
the designation of such obligations as First Priority Obligations or Second
Priority Obligations, as applicable, does not violate or result in a default
under any provision of any Secured Document in effect at such time;

6. certifying that the Additional First Priority Agreement or Additional Second
Priority Agreement, as applicable, (A) in the case of the Additional Second
Priority Agreement, the applicable Second Priority Security Documents in respect
thereof contain the legend required in Section 2.3(a) and (B) authorizes the
Person that serves as administrative agent, trustee or similar representative
and as collateral agent or similar representative on behalf of the Secured
Parties under such Additional First Priority Agreement or Additional Second
Priority Agreement, as applicable, to become a Collateral Agent hereunder by
executing and delivering a Collateral Agent Joinder Agreement and provide that,
upon such execution and delivery, the holders of obligations under such
Additional First Priority Agreement or Additional Second Priority Agreement, as
applicable, shall become subject to and bound by the provisions of this
Agreement; and

7. attaching a fully completed Agent Joinder Agreement executed and delivered by
the Person that serves as administrative agent, trustee or similar
representative and as collateral agent or similar representative on behalf of
the Secured

 

26



--------------------------------------------------------------------------------

Parties under such Additional First Priority Agreement or Additional Second
Priority Agreement, as applicable.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become First Priority Obligations or Second Priority Obligations, as applicable,
for all purposes under this Agreement.

9.4 Information Concerning Financial Condition of the Borrower and the other
Grantors. Each of the Second Priority Representative, on behalf of the other
Second Priority Secured Parties, and the First Priority Representative, on
behalf of the First Priority Secured Parties, hereby agree that each Secured
Party assumes responsibility for keeping itself informed of the financial
condition of the Borrower and each of the other Grantors and all other
circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the First Priority Representative, on behalf of itself and the
other First Priority Secured Parties, hereby agree that no party shall have any
duty to advise any other Secured Party of information known to it regarding such
condition or any such circumstances. In the event that any Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation, or (c) to
disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.

9.6 Submission to Jurisdiction.

(a) Each First Priority Secured Party, each Second Priority Secured Party and
each Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment pursuant to any such action or
proceeding, and each such party hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each such party agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any First Priority Secured Party or Second
Priority Secured Party may otherwise have to bring any action or proceeding
against any Grantor or its properties in the courts of any jurisdiction.

 

27



--------------------------------------------------------------------------------

(b) Each First Priority Secured Party, each Second Priority Secured Party and
the Borrower and each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, (i) any objection it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section and (ii) the defense of an inconvenient forum
to the maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the address of each party
hereto is as follows:

(a) if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

(b) if to the Revolving Agent and the Revolving Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

 

28



--------------------------------------------------------------------------------

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(c) if to the Pari Passu Agent and the Pari Passu Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

 

29



--------------------------------------------------------------------------------

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(d) if to the Notes Trustee, to it at:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Global Corporate Trust Services

Facsimile: 651-466-7430;

(e) if to the Notes Collateral Agent, to it at:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635;

(f) if to the Second Lien Agent or the Second Lien Collateral Agent, to it at:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Wilmington Trust Loan Agency Group

Telecopy: 612-217-5651;

Telephone: 612-217-5649;

E-mail: loanagency@wilmingtontrust.com; and

(g) if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

Any party hereto may change its information for notices and other communications
hereunder by notice to the other parties hereto.

 

30



--------------------------------------------------------------------------------

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of their respective
successors and permitted assigns, and nothing herein is intended, or shall be
construed, to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Secured Documents, represents
the agreement of each of the Grantors and the Secured Parties with respect to
the subject matter hereof and there are no promises, undertakings,
representations or warranties by any Grantor, any Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Documents. This Agreement shall become
effective when it shall have been executed by each party hereto.

9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.13 Additional Grantors. The Borrower shall cause each Person that becomes a
Grantor after the date hereof (other than any such Grantor that does not grant
any Liens to secure any of the First Priority Obligations or any of the Second
Priority Obligations, until such time as such Grantor does grant any such Liens)
to become a party to this Agreement by executing and delivering a supplement to
this Agreement in substantially the form set forth in Exhibit B hereto (each a
“Grantor Joinder Agreement”) and otherwise reasonably satisfactory to the First
Priority Representative and the Second Priority Representative.

9.14 Specific Performance. Each Collateral Agent, on behalf of itself and its
respective Secured Parties, may demand specific performance of this Agreement.
Each Collateral Agent, on behalf of itself and its respective Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action which may be brought by the Secured Parties.

 

31



--------------------------------------------------------------------------------

9.15 Subrogation. The Second Priority Secured Parties hereby waive any rights of
subrogation they may acquire as a result of any payment hereunder until the
Discharge of the First Priority Obligations Payment has occurred; provided,
however, that, as between the Borrower and the other Grantors, on the one hand,
and the Second Priority Secured Parties, on the other hand, any such payment
that is paid over to the First Priority Representative pursuant to this
Agreement shall be deemed not to reduce any of the Second Priority Obligations
unless and until (and then only to the extent that) the Discharge of First
Priority Obligations has occurred and the First Priority Representative delivers
any such payment to the Second Priority Representative.

9.16 Trustee Capacity. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by U.S. Bank National
Association, not individually or personally or in its corporate capacity, but
solely in its capacity as Notes Trustee under the Notes Indenture, and (b) under
no circumstances shall U.S. Bank National Association be individually or
personally or in its corporate capacity, liable for the payment of any
indebtedness or expenses owed to any party under this Agreement, the Notes
Indenture and related documentation or the Secured Documents.

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent and Revolving Collateral Agent By:
 

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title:   Managing Director JPMORGAN CHASE BANK, N.A.,
as Pari Passu Agent and Pari Passu Collateral Agent By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title:   Managing Director

Signature Page to Junior Lien Intercreditor Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as

Notes Trustee

By:  

/s/ Raymond S. Haverstock

  Name: Raymond S. Haverstock   Title:   Vice President

Signature Page to Junior Lien Intercreditor Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent By: DEUTSCHE
BANK NATIONAL TRUST COMPANY By:  

/s/ Robert S. Peschler

  Name: Robert S. Peschler   Title:   Vice President By:  

/s/ Wanda Camacho

  Name: Wanda Camacho   Title:   Vice President

Signature Page to Junior Lien Intercreditor Agreement



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED By:  

/s/ Carl G. Schmidt

 

Name: Carl G. Schmidt

 

Title:   Vice President, Chief Financial Officer

            & Treasurer

ACCUDATA, INC.

JOURNAL – STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.

By:  

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title:   Secretary

INN PARTNERS, L.C.

By: ACCUDATA, INC., Managing Member

By:  

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title:   Secretary

Signature Page to Junior Lien Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL COLLATERAL AGENT

Reference is made to the Junior Intercreditor Agreement dated as of March 31,
2014 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Junior Intercreditor Agreement”) among LEE
ENTERPRISES, INCORPORATED, a Delaware corporation, the other Grantors party
hereto, JPMORGAN CHASE BANK, N.A., as administrative agent with respect to the
Revolving Credit Facility and as collateral agent with respect to the Revolving
Credit Facility, JPMORGAN CHASE BANK, N.A., as administrative agent with respect
to the Pari Passu Facility and as collateral agent with respect to the Pari
Passu Facility, U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely in its capacity as Trustee under the Notes Indenture, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as collateral agent for with respect to the Notes
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent under the
Second Lien Loan Agreement and as collateral agent for the Second Lien Secured
Parties. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement. This Junior Intercreditor
Agreement Joinder is being executed and delivered pursuant to Section 9. 3 of
the Junior Intercreditor Agreement.

1. Joinder. By executing and delivering this Junior Intercreditor Agreement
Joinder, the undersigned as Additional Agent in its capacity as [[Administrative
Agent/Trustee/other Representative] and as [Collateral Agent/Collateral
Trustee/other Representative]] for holders of [First Priority
Obligations][Second Priority Obligations] pursuant to [identify Additional First
Priority Agreements][identify Additional Second Priority Agreements] agrees, on
its own behalf and on behalf of such holders of [First Priority
Obligations][Second Priority Obligations], to be bound by all the terms and
provisions of the Junior Intercreditor Agreement as a Collateral Agent, as fully
as if the undersigned had executed and delivered the Junior Intercreditor
Agreement as of the date thereof.

2. Governing Law. This Junior Intercreditor Agreement Joinder shall be construed
in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Junior Intercreditor
Agreement Joinder to be executed as of                 , 20    .

 

[                                                             ] By    

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Junior Intercreditor Agreement dated as of March 31,
2014 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Junior Intercreditor Agreement”) among LEE
ENTERPRISES, INCORPORATED, a Delaware corporation, the other Grantors party
hereto, JPMORGAN CHASE BANK, N.A., as administrative agent with respect to the
Revolving Credit Facility and as collateral agent with respect to the Revolving
Credit Facility, JPMORGAN CHASE BANK, N.A., as administrative agent with respect
to the Pari Passu Facility and as collateral agent with respect to the Pari
Passu Facility, U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely in its capacity as Trustee under the Notes Indenture, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as collateral agent for with respect to the Notes
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent under the
Second Lien Loan Agreement and as collateral agent for the Second Lien Secured
Parties. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement. This Junior Intercreditor
Agreement Joinder is being executed and delivered pursuant to Section 9.13 of
the Junior Intercreditor Agreement.

3. Joinder. By executing and delivering this Junior Intercreditor Agreement
Joinder, the undersigned,                     , a                     , hereby
agrees to become party as a Grantor under the Junior Intercreditor Agreement for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Junior Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Junior Intercreditor Agreement as of the date
thereof.

4. Governing Law. This Junior Intercreditor Agreement Joinder shall be construed
in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Junior Intercreditor
Agreement Joinder to be executed as of                 , 20    .

 

[                                                             ] By    

Name:

Title:

 